                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Party Princess Toledo, LLC, et al.,                              Case No. 3:17-cv-2490

                         Plaintiffs

          v.                                                     MEMORANDUM OPINION


Party Princess USA LLC, et al.,

                         Defendants



          Defendants move for a stay of this case pending arbitration pursuant to Section 3 of the

Federal Arbitration Act, 9 U.S.C. § 3. (Doc. No. 11). Plaintiffs contend a stay is not warranted,

arguing the arbitration clause contained within the Franchise Agreement at issue in this case is void

under Ohio law. (Doc. No. 16). Defendants replied in favor of the stay. (Doc. No. 17).

          Section 2 of the FAA provides,

          A written provision in … a contract evidencing a transaction involving commerce to
          settle by arbitration a controversy thereafter arising out of such contract … shall be
          valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
          equity for the revocation of any contract.

9 U.S.C. § 2. Thus, “before referring a dispute to an arbitrator, the court determines whether a valid

arbitration agreement exists.”1 Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.Ct. 524, 530

(2019).




1
  At the outset, Defendants urge me to find the arbitrator, rather than this court, has jurisdiction to
determine this question. But this conclusion would violate the Franchise Agreement itself, which
states, “Disputes concerning the validity or scope of arbitration, including whether a dispute is
subject to arbitration, are beyond the authority of the arbitrator(s) and will be determined by a court
of competent jurisdiction pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., as amended
from time to time.” (Doc. No. 1-1 at 48).
        In this case, Plaintiffs contend the Franchise Agreement’s choice of venue for arbitration in

Denver, Colorado runs afoul of O.R.C. § 1334.06(E), which states,

        In connection with the sale or lease of a business opportunity plan, any provision in
        an agreement restricting jurisdiction or venue to a forum outside of this state, or
        requiring the application of laws of another state, is void.

O.R.C. § 1334.06(E). Within the same statutory scheme related to franchise agreements, the Ohio

Revised Code provides, “any venue or choice of law provision that deprives a [franchisee] who is an

Ohio resident of the benefit of those sections is contrary to public policy and is void and

unenforceable.” O.R.C. § 1334.15(B).

        As a general rule, as a district judge in Ohio, I must apply Ohio conflict-of-laws rules. See

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). But I must first determine whether

federal law preempts Ohio law, or more specifically, whether the FAA preempts O.R.C. §

1334.06(E).

        “The FAA contains no express pre-emptive provision, nor does it reflect a congressional

intent to occupy the entire field of arbitration.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford

Junior Univ., 489 U.S. 468, 477 (1989). But the FAA will preempt a state law which, (1) “prohibits

outright the arbitration of a particular type of claim,” or (2) has “a ‘disproportionate impact’ on

arbitration agreements…[that] ‘stand[s] as an obstacle to the accomplishment of the FAA's

objectives.’” Richmond Health Facilities v. Nichols, 811 F.3d 192, 197-98 (6th Cir. 2016) (quoting

AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 341-42, 352 (2011)). Since O.R.C. § 1334.06(E)

applies generally to “any provision in an agreement,” rather than prohibiting arbitration alone, it will

be preempted only if it has a “disproportionate impact” on arbitration agreements that “stands as an

obstacle to FAA’s objectives.” There is nothing to indicate that is the case here.

        The choice-of-law and choice-of-venue provisions addressed in O.R.C. § 1334.06(E) apply

not only to arbitration clauses, but any forum selection clause in a franchise agreement. This

sweeping, indiscriminate restriction puts “arbitration agreements on equal footing with all other

                                                       2
contracts[.]” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006) (emphasis added).

Further, O.R.C. § 1334.06(E) renders void only those provisions “restricting jurisdiction or venue to a

forum outside of this state, or requiring the application of laws of another state.” Therefore, only

the arbitration clause’s choice-of-venue provision is void, not the entire arbitration clause.2 Thus, the

“national policy favoring arbitration” is preserved, effecting the intent of the contracting parties to

arbitrate. Buckeye, 546 U.S. 443; see also Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,

404 n.12 (1967) (“As the ‘savings clause’ in [Section 2] indicates, the purpose of Congress in 1925

was to make arbitration agreements as enforceable as other contracts, but not more so.”).

        Because O.R.C. § 1334.06(E) does not have a “disproportionate impact” on arbitration

agreements and does not interfere with the FAA’s policy interests, it must be enforced here to void

the Denver, Colorado choice-of-venue provision of the arbitration clause. In turn, finding the

remainder of the arbitration clause valid, I grant a stay of this action until such arbitration has been

had in accordance with the terms of the agreement and my ruling above. 9 U.S.C. § 3.



        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




2
  I reject Plaintiffs’ proposition that the entire arbitration clause of the Franchise Agreement must be
considered void under the statute. Instead, in accordance with the Franchise Agreement and the
statute, the choice-of-venue provision is severed and considered void. (See Doc. No. 1-1 at 46-47).
                                                    3
